                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 17-cv-01456-CMA-KLM

MICHAEL BETHEL,

       Plaintiff,

v.

BERKSHIRE HATHAWAY HOMESTATE INSURANCE COMPANY,

       Defendant.



     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT


       This matter is before the Court on Plaintiff Michael Bethel’s Motion to Alter or

Amend Judgment. (Doc. # 104.) Defendant Berkshire Hathaway Homestate Insurance

Company filed a Response (Doc. # 107) on March 15, 2019, and Plaintiff filed a Reply

(Doc. # 108) on March 29, 2019. Based on the following reasons, Plaintiff’s Motion is

denied.

                                 I.     BACKGROUND

       The Court detailed the factual background of this case in its Order Granting

Defendant’s Motion for Summary Judgment and Denying Plaintiff’s Motion for Partial

Summary Judgment. (Doc. # 101.) The Court’s previous Order is incorporated by

reference, and the details explained therein need not be repeated here. The Court

recounts only the facts necessary to address Plaintiff’s Motion to Alter Judgment.
       This case involves an insurance dispute arising from a fire that occurred in

December 2016 at a property that Plaintiff owned. The property (“Covered Property”)

was insured by Defendant, and the policy (“Policy”) was in effect at the time of the fire.

Defendant investigated the incident and determined the fire was accidental and that the

Covered Property suffered a total loss that was covered by the Policy. (Id. at 1–2.)

       Plaintiff had purchased the Covered Property for $100,000 in May 2016. Based

on a certified appraisal, Defendant calculated that the value of the Covered Property at

the time of the December 2016 fire—seven months after Plaintiff had purchased it—was

$109,000. Plaintiff asserts that, based on the terms of the Policy, he is entitled to the

policy limit of $407,000 rather than the Covered Property’s market value of $109,000.

(Id. at 2–3.)

       The parties filed cross Motions for Summary Judgment (Doc. ## 55, 63), and on

January 28, 2019, the Court entered an Order Granting Defendant’s Motion for

Summary Judgment and Denying Plaintiff’s Motion for Partial Summary Judgment (Doc.

# 101). After interpreting the language of the Policy, the Court rejected Plaintiff’s

argument that Defendant’s evaluation of the Covered Property’s market value

constituted a breach of Defendant’s contractual duties. Specifically, the Court found that

“evaluating the Covered Property’s market value was consistent with Defendant’s

obligation to determine the property’s [Actual Cash Value].” (Doc. # 101 at 13.)

Accordingly, the Clerk of the Court entered Final Judgment in favor of Defendant and

against Plaintiff. (Doc. # 102.)




                                              2
       Plaintiff subsequently filed the instant Motion in which he argues that the Court

should alter or amend its judgment pursuant to Federal Rule of Civil Procedure 59(e).

                                II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 59(e) gives federal courts the power to alter or

amend judgments under certain circumstances. Fed. R. Civ. P. 59(e). The Rule

provides that no later than 28 days after the entry of a judgment, a party may file a

motion “to alter or amend” the judgment. Id. “The ‘narrow aim’ of Rule 59(e) is ‘to make

clear that the district court possesses the power to rectify its own mistakes in the period

immediately following the entry of judgment.’” Greene v. Town of Blooming Grove, 935

F.2d 507, 512 (2d. Cir. 1991) (quoting White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445,

451 (1982)). “The granting of a motion to alter or amend is an extraordinary remedy

which is used sparingly in order to further the strong public policy interest in finalizing

litigation and conserving judicial resources.” Sala v. United States, 251 F.R.D. 614, 619

(D. Colo. 2008) (quoting Torre v. Federated Mut. Ins. Co., 906 F. Supp. 616, 619 (D.

Kan. 1995)). Accordingly, “[m]otions to alter or amend judgment are regarded with

disfavor.” Kerber v. Qwest Group Life Ins. Plan, 727 F. Supp. 2d 1076, 1077 (D. Colo.

2010) (citing Mellon v. Cessna Aircraft Co., 64 F. Supp. 2d 1061, 1063 (D. Kan. 1999)).

       The Court of Appeals for the Tenth Circuit recognizes three basic grounds upon

which a Rule 59(e) motion may be granted: “(1) an intervening change in the controlling

law, (2) when new evidence previously was unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Hayes Family Tr. v. State Farm Fire & Cas.

Co., 845 F.3d 997, 1004 (10th Cir. 2017) (quoting Servants of the Paraclete v. Does,


                                              3
204 F.3d 1005, 1012 (10th Cir. 2000)). A Rule 59(e) motion is not an appropriate

vehicle “to revisit issues already addressed or advance arguments that could have been

raised in prior briefing.” Servants of the Paraclete, 204 F.3d at 1012 (citing Van Skiver v.

United States, 952 F.2d 1241, 1243 (10th Cir. 1991)). Rather, relief under Rule 59(e) is

appropriate only where “the court has misapprehended the facts, a party’s position, or

the controlling law.” Id.

                                       III.   ANALYSIS

       Plaintiff advances three arguments in support of his Motion to Alter or Amend

Judgment pursuant to Rule 59(e). Specifically, Plaintiff asserts that alteration or

amendment is warranted based on: “Surprise” (Doc. # 104 at 2); new evidence (id. at 3);

and the need to correct a clear error in the Court’s prior ruling (id. at 5). The Court will

address each argument in turn.

A.     SURPRISE 1

       Plaintiff indicates that “[t]he Court ruled that ‘actual cash value’ meant only

‘market value.’ This was a surprise to Plaintiff in light of the position Defendant had

taken in the briefing.” (Id. at 3) (emphasis added). As a preliminary matter, Plaintiff

misstates this Court’s prior ruling.

       After determining that the definition of Actual Cash Value (“ACV”) in the

Summary of Coverage form was not controlling, the Court found that the term “ACV”

was not defined by the policy. (Doc. # 101 at 10.) Moreover, the Court found that the


1The Court notes that a party’s “surprise” is not a valid basis to alter or amend a judgment. See
Fed. R. Civ. P. 59(e). Nevertheless, the Court will address this argument in an effort to resolve
Plaintiff’s apparent misunderstanding of the Court’s prior ruling.

                                                4
term was not ambiguous because it was possible “to determine what the policy means

by ‘actual cash value’ particularly considering its ‘popular’ and ‘generally accepted

meaning.’” (Id. at 11.) In order to determine the popular and generally accepted

meaning of the term ACV, the Court relied upon a leading treatise, which states that, if

an insurance policy does not have a specific formula on which to base a determination

of the value of property according to an ACV provision,

       there is a priority of rules to determine actual cash value as follows, (1)
       where market value is easily determined, actual cash value is market value,
       (2) if there is no market value, replacement or reproduction cost may be
       used, (3) failing the other two tests, any evidence tending to formulate a
       correct estimate of value may be used.

12 COUCH ON INS. 3d § 175:24 (2018) (citations omitted).

       Applying the priority of rules to the instant case, the Court concluded that it was,

in fact, possible to determine the Covered Property’s market value, and, therefore,

“evaluating the Covered Property’s market value was consistent with Defendant’s

obligation to determine the property’s ACV.” (Doc. # 101 at 12) (emphasis added).

Thus, Plaintiff’s assertion that the Court “ruled that ‘actual cash value’ meant only

‘market value’” is incorrect.

       Additionally, Plaintiff’s “surprise” at the Court’s ruling is based on an erroneous

assumption. Plaintiff argues that Defendant took certain positions in the briefing

underlying the cross Motions for Summary Judgment that varied from the Court’s

interpretation of the Policy. Plaintiff appears to argue that the positions Defendant took

should have had an impact on the meaning of the Policy. See (Doc. # 104 at 3).

However, insurance policies are interpreted as a matter of law by the Court. Allstate


                                             5
Ins. Co. v. Huizar, 52 P.3d 816, 819 (Colo. 2002); Smith v. State Farm Mut. Auto. Ins.

Co., 2017 COA 6, ¶ 6. Therefore, the parties’ interpretation of the Policy is not

controlling. 2 Accordingly, Plaintiff’s “surprise” at the Court’s ruling appears to be based

on a misunderstanding of both the Court’s Order and the legal principles involved in the

interpretation of insurance policies. Those misunderstandings are not grounds for the

Court to alter or amend its judgment.

B.     NEW EVIDENCE

       Plaintiff argues that evidence obtained from the Colorado Division of Insurance

shows that “the term ‘actual cash value’ in Colorado is calculated using the formula

‘replacement cost minus depreciation.’” (Doc. # 104 at 5.) As a preliminary matter, the

materials Plaintiff submitted do not have the force of law and are not binding on this

Court. Additionally, the Court’s Order on the parties’ Motions for Summary Judgment

addressed and rejected the argument that the term “ACV” in the Policy means

“replacement cost minus depreciation.”

       Specifically, the Court considered that issue in the context of determining

whether the definition of ACV in the Summary of Coverage form applied to the term

ACV in the Policy. The Summary of Coverage form indicates that “[ACV] is the cost of

repairing or replacing damaged or destroyed property with property of the same kind

and quality less depreciation . . . .” (Doc. 63-1 at 7.) However, the form goes on to state

that the definition of ACV in the Summary is “ . . subject to the limits shown in your


2 The Court notes that Plaintiff misrepresents the positions Defendant took in the underlying
briefing. However, assuming arguendo that Defendant did take positions that were at odds with
the Court’s ultimate interpretation of the Policy, that would be immaterial for the same reasons.

                                                6
declaration page and policy.” (Id.) (emphasis in original). The form further indicates in

bold, capital letters:

       This document is a summary of your commercial property coverage. The
       information in this document does not replace any policy provision. Please
       read your policy for details! In the event of a conflict between the policy
       and this disclosure form, your policy provisions shall prevail.

(Id.) (emphasis added). The Court then analyzed whether the definition of ACV in the

Summary—which is the same as the definition in the materials Plaintiff submitted from

the Colorado Division of Insurance—conflicted with the terms of the Policy. (Doc. # 101

at 7–10.) The Court concluded that the definition of ACV in the Summary conflicted with

two substantial provisions in the Policy, and, as a result, the term ACV in the Policy was

not defined as “replacement cost minus depreciation.” (Id.)

       The Colorado Division of Insurance contemplates that the meaning of ACV might

vary in individual insurance policies. In fact, the Division indicates that its interpretation

of the term ACV does not prohibit “the carrier and insured from explicitly agreeing to a

different method for calculating actual cash value.” (Doc. # 104-1 at 17.) Accordingly,

the evidence Plaintiff submitted from the Colorado Division of Insurance does not show

that the Court erred in its analysis or that there is a basis for a different conclusion.

C.     ALLEGED CLEAR ERROR

       Plaintiff asserts that “[t]he Court’s finding that ACV in connection with the [Policy]

means ‘market value’ and not ‘replacement cost minus depreciation’” constitutes clear

error. (Doc. # 104 at 5.) In support of his argument, Plaintiff references the Colorado

Division of Insurance materials as well as the opinions of several individuals regarding

the industry standard definition of ACV. Assuming, arguendo, that the standard

                                               7
definition of ACV is “replacement cost minus depreciation,” that is not indicative of error

in the Court’s analysis because the Court found that such a definition would materially

conflict with various provisions of the Policy. See supra Section III(B). Additionally, the

opinions and interpretations to which Plaintiff refers constitute extraneous evidence,

which is “admissible to prove the intent of the parties only when the terms of the

instrument are ambiguous.” O’Reilly v. Physicians Mut. Ins. Co., 922 P.2d 644, 647

(Colo. App. 1999) (emphasis added). However, the Court expressly found that the term

ACV in the Policy is not ambiguous. (Doc. # 101 at 12.)

       In sum, Plaintiff has not demonstrated clear error or any other basis for the Court

to alter or amend its judgment.

                                   IV.    CONCLUSION

       Based on the foregoing reasons, the Court ORDERS that Plaintiff Michael

Bethel’s Motion to Alter or Amend Judgment (Doc. # 104) is DENIED.




 DATED: June 17, 2019                             BY THE COURT:



                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              8
